Citation Nr: 1100887	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-02 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection of an acquired 
psychiatric disorder. 

2.  Entitlement to service connection for an acquired psychiatric 
disorder. 

3.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  
 
These matters come before the Board of Veterans' Appeals (Board) 
on appeal from  April 2005 (denying service connection for an 
acquired psychiatric disorder) and November 2006 (denying service 
connection for a low back disorder) rating decisions that were 
issued on the behalf of the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for an acquired psychiatric 
disorder as characterized on the title page of this decision has 
been framed to include the larger issues of whether new and 
material evidence has been presented to reopen the service 
connection claim for an acquired psychiatric disorder.  When 
originally denied in a final rating action of May 1976, the claim 
was characterized as entitlement to service connection for a 
nervous condition.  Recent case law provides that a claim for a 
mental health disability includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, 
pursuant to the holding in Clemons, the Board has more broadly 
characterized the claim on appeal.

In doing so, the Board acknowledges that a change in diagnosis or 
the specificity of the claim must be carefully considered in 
determining whether the claim is based on a distinct factual 
basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In 
Boggs, the United States Court of Appeals for the Federal Circuit 
found that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease or 
injury, when it is an independent claim based on distinct factual 
bases.  However, the Court clarified in Velez v. Shinseki, 23 
Vet. App. 199 (2009) that the focus of the analysis must be 
whether the evidence truly amounted to a new claim based upon a 
different diagnosed disease or whether the evidence substantiates 
an element of a previously adjudicated matter.  

In this case, the Board is broadening the scope of the claim 
because the present claim turns upon essentially the same 
history, factual bases and diagnoses as were considered in the 
prior final rating decision of May 1976 - that the Veteran 
experiences a chronic psychiatric disorder as a result of his 
active service.  As such, the threshold question of whether new 
and material evidence had been submitted must be addressed.  It 
is also noted that in light of the Board's decision to reopen and 
grant the claim, there can be no prejudice to the Veteran from 
captioning the issue as such.

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The May 1976 denial of the claim for a "nervous condition" 
was a final decision.  

2.  The evidence added to the record since May 1976, when viewed 
by itself or in the context of the entire record relates to an 
unestablished fact that is necessary to substantiate the claim 
for service connection for an acquired psychiatric disorder.

2.  The Veteran's acquired psychiatric disorder had its onset in 
service.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the May 1976 decision is 
new and material and the requirements to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 
(2010).

2.  An acquired psychiatric disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Regarding the 
Veteran's acquired psychiatric disorder, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

New and Material

The Veteran is claiming service connection for an acquired 
psychiatric disorder, which was initially denied in May 1976.  
The RO determined that the evidence did not show that a "nervous 
condition" was incurred in or aggravated by service.  He was 
provided a copy of the RO's decision and notice of his appellate 
rights; however, he did not appeal and the decision became final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2010).

The Veteran filed to reopen his claim in September 2004 and it 
was subsequently denied in April 2005 for lack of new and 
material evidence.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the inquiry 
ends and the claim cannot be reopened.  See Smith v. West, 12 
Vet. App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final denial in 
May 1976 included the Veteran's lay statements, service treatment 
records, a private hospital admission record and an April 1975 VA 
examination.  

The evidence added to the record since the May 1976 decision 
consists of lay statements, private treatment records, two 
private nexus opinions, as well as a December 2005 VA 
examination.  As the evidence had not previously been submitted 
to agency decision-makers and is not cumulative or redundant of 
other evidence of record, the evidence is new under 38 C.F.R. 
§ 3.156(a) (2010).  

Specifically, the private treatment records and private nexus 
opinions indicate a causal connection between his current 
psychiatric disorders and service, which was not shown at the 
time of the May 1976 decision.  Specifically, August 2005 and 
December 2010 medical opinions indicate that the Veteran's 
psychiatric disorders more than likely began during his military 
service.  Therefore, the new evidence relates to an unestablished 
fact necessary to substantiate the claim, that of a possible 
causal connection to service.  As such, it is found to be 
material.  

Accordingly, the Veteran's request to reopen the claim for 
service connection for an acquired psychiatric disorder is 
granted.  Having reopened the Veteran's claim, the next question 
is whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
veteran is prejudiced thereby).  The Board finds a de novo review 
appropriate; enough evidence is contained in the case file to 
render a decision favorable to the Veteran.

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service treatment records are silent with regard to complaints, 
treatment, or diagnosis of a mental health problem.  Moreover, 
the Veteran's service discharge examination indicated that his 
psychiatric condition was normal.  

Post-service treatment records indicate that the Veteran was 
hospitalized for mental health issues within one week following 
service discharge.  Specifically, a March 1973 private hospital 
admission report revealed that the Veteran was hospitalized and 
diagnosed with paranoid schizophrenia within one week of 
discharge.  At the time, the Veteran admitted that he had used 
hallucinogenic drugs several months prior to discharge from 
service; however, the remaining evidence indicates that he did 
not use hallucinogenic drugs immediately prior to discharge or 
following service.  In April 1973, he was hospitalized again and 
diagnosed with schizophrenia, schizo-affective type.  In November 
1975, he was diagnosed with paranoid schizophrenia.  Next, the 
April 1976 VA examiner diagnosed "schizophrenic reaction, 
paranoid type, in good control."  

Further, private treatment records from 1994 to 2006 reflect that 
he has been consistently diagnosed with schizoaffective disorder.  
The evidence indicates that the Veteran has also been diagnosed 
with schizoaffective disorder, depressed type, paranoid 
schizophrenia, manic depression, and anxiety.     

Also of record are two VA examinations.  First, the Veteran 
underwent a VA examination in April 1976.  At that time, he was 
diagnosed with "schizophrenic reaction, paranoid type, in good 
control at this time."  The examiner did not opine as to whether 
the Veteran's disorder was related to service.  As the report did 
not contain a nexus opinion, the Board places no probative value 
on the April 1976 VA examination report as to the etiology of the 
disorder or its relationship to service.  

Next, the Veteran underwent a VA examination in December 2005.  
The VA examiner diagnosed "depression NOS/ remitted 
polysubstance dependency."  The VA examiner opined that the 
Veteran's in-service "substance abuse exacerbated serious 
affective psychotic symptoms."  The examiner also opined that 
the Veteran's symptoms requiring hospitalization in 1973, within 
one week following service, were psychotic in nature and 
precipitated by drug use.  The examiner found that since the 
hospitalization in 1973, the Veteran has exhibited symptoms of 
mood disphoria, without psychosis.  Specifically, the examiner 
opined that unlike the Veteran's symptoms exhibited during his 
1973 hospitalization, his current symptoms are not psychotic in 
nature and that there is no current evidence of psychosis.  The 
examiner did not offer an opinion as to whether the Veteran's 
current symptoms are related to service.  As the report did not 
contain a nexus opinion regarding current symptoms, the Board 
places no probative value on the December 2005 VA examination 
report as to nexus of the disorder.   

After weighing the remaining evidence of record in this case, the 
Board finds that the Veteran's acquired psychiatric disorder 
began in service.  In rendering this decision, the Board places 
significant probative value on an August 2005 private opinion by 
his regularly treating psychiatrist, who found that the Veteran 
"became psychiatrically ill while serving in the military."  
The private psychiatrist based his opinion on years of treating 
the Veteran, as well as a report of the Veteran's hospitalization 
within one week of discharge from service.  The psychiatrist 
addressed the RO's contention that the Veteran's drug use in 
December 1972 caused the need for hospitalization in March 1973.  
The psychiatrist determined that drug use did not cause the 
Veteran's disorder as he has had persistent symptoms of 
schizoaffective disorder from service to the present and does not 
currently abuse drugs or alcohol.  There is no indication that 
the psychiatrist was unaware of the Veteran's medical history.  

The Board also places high probative value on a November 2010 
private opinion by a psychiatrist associated with a service 
organization, who after a review of the claims file, opined that 
"it is at least as likely as not that [the Veteran's] 
psychiatric illness commenced while serving in the military."  
The psychiatrist based her opinion on a detailed evaluation of 
all of the evidence, including an unfavorable December 2005 VA 
examination.  The psychiatrist opined that "given the evolution 
of his disease, it would be reasonable to conclude that the 
initial presentation of schizophrenic confusion and psychosis was 
related to the onset of schizophrenia and may have been triggered 
by the use of psychedelics and other drugs and not due to the 
drugs alone since symptoms persisted in the absence of drug 
usage."  

The Board also places high probative value on the sworn 
statements of the Veteran's wife, sister, and brother that they 
did not abnormal psychiatric behavior prior to the Veteran's 
service but observed the Veteran experiencing hallucinations 
following his service.    

That said, the Board finds no adequate basis to reject the 
competent medical evidence and the private medical opinions of 
record that are favorable to the Veteran, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  Accordingly, the Board finds the evidence is in 
equipoise and resolves doubt in the Veteran's favor.  As such, 
service connection for an acquired psychiatric disorder is 
granted.  


ORDER

New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder is granted.  

Service connection for an acquired psychiatric disorder is 
granted.  


REMAND

Regarding the Veteran's claim for a low back disorder, 
unfortunately a remand is required.  

A review of the Veteran's service pre-induction physical 
examination shows no spinal abnormality.  He also denied low back 
problems.  However, the RO denied the Veteran's claim for service 
connection based on the finding that his diagnosed lumbar 
spondylosis and stenosis pre-existed service.    The RO 
referenced an April 1971 consultation report that noted that the 
Veteran provided a history of having low back pain for the 
previous two years.  The treating physician noted an impression 
of chronic L-S sprain and a plan to instruct the Veteran on low 
back hygiene.  Two years later, the February 1973 separation 
examination revealed a normal spine.  

Post-service treatment records indicate a normal spine X-ray in 
May 1975.  Treatment records also indicate complaints of low back 
pain beginning in September 2001.  A December 2003 Social 
Security Disability examination indicated no back spasm or 
deformity and normal range of motion; however, at that time, the 
Veteran reported that he had back pain all of his life.  The 
Social Security Disability examination report does not appear to 
have been based on X-ray evidence, with regard to the Veteran's 
low back.  Next, X-rays in February 2006 revealed "significant 
degenerative changes in the lumbar spine most notably at L5-S1 
with significant loss of disc space height."  A May 2006 private 
treatment record indicates a diagnosis of lumbar spondylosis and 
stenosis and a plan for L5-S1 decompression and fusion.  

While the Board finds the Veteran's statements are an indication 
that his current symptoms may be a disorder associated with 
service, there is insufficient competent evidence on file for the 
VA to make a decision on the claim.  To that end, given the 
record of treatment for the low back in service, and his current 
diagnosis of a low back disorder, the Board finds that a VA 
examination is required under McLendon v. Nicholson, 20 Vet. App. 
79 (2006) to determine whether his current disorder is causally 
related to active service.

On remand the RO should also obtain up-to-date treatment records 
from the Veteran's private physician.

Accordingly, the case is REMANDED for the following action:

1.  Upon receipt of the proper release, 
request all treatment records related to 
the low back from Mark Provost, M.D., 2950 
E. Hwy 78, Jasper, Alabama 35501 from May 
2006 to the present. 

2.  Afford the Veteran an appropriate 
examination to determine the nature and 
etiology of any disability of the lumbar 
spine (low back).  The claims folder, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination report.  
Any indicated studies should be performed.  

The report must address the following 
matters:

(a) Identify all current disabilities of 
the lumbar spine (low back).

(b) For all identified disabilities of the 
lumbar spine (low back) is it undebatable 
that the condition(s) existed prior to the 
Veteran's active service?

(c) If it is determined that it is 
undebatable that a low back disability had 
its onset prior to active service, did it 
increase in severity during service?  If 
there was an increase in severity, was it 
due to the natural progression of the 
condition, or was it aggravated beyond its 
natural progression? The examiner should be 
advised that temporary or intermittent 
flare-ups of a pre-service condition, 
without evidence of worsening of the 
underlying condition, are not sufficient to 
be considered aggravation.

(d) If it is determined that the Veteran's 
lumbar spine (low back) disabilities did 
not preexist his active service, state 
where it is at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the identified lumbar spine 
disability had its onset in service or 
within one year of service or is otherwise 
etiologically related to his active 
service?

Detailed rationale should be provided with 
each opinion.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, he or she should state 
such and provide rationale for that 
conclusion.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the Veteran's claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case (SSOC) must be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


